       Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 1 of 87



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

______________________________________________________________________________

DBW PARTNERS, LLC                         :
d/b/a THE CAPITOL FORUM,                  :
                                          :     Case No.: 19-cv-3715-RBW
                  Plaintiff,              :
                                          :
            v.                            :
                                          :
BLOOMBERG, L.P. and                       :
BLOOMBERG FINANCE, L.P.,                  :
                                          :
                  Defendants.             :
______________________________________________________________________________

                 DECLARATION OF THEODORE JONATHAN DOWNEY

       I, Theodore Jonathan Downey, pursuant to 28.U.S.C. §1746, hereby declare:

       1. My name is Theodore Jonathan Downey. I am the Chief Executive Officer of DBW

Partners, LLC, doing business as The Capitol Forum. I make this declaration upon personal

knowledge.

       2. Capitol Forum is an investigative news and analysis company, in the business

of providing time-sensitive and in-depth reports to its subscribers, including investors, industry

stakeholders, law firms and policymakers. Capitol Forum was founded in 2012 and publishes a

premium internet-based subscription service, releasing anywhere between 30 and 50 reports each

month on matters relating to mergers and acquisitions, consumer protection, government

contracts, corporate investigations, and antitrust enforcement. Capitol Forum’s reports are

extensively researched and carefully written, often the product of months of work, and its

subscribers rely on these reports to make investment and business decisions. Given the respected

nature of Capitol Forum and its journalists, the release of its reports will often affect the price of




                                                   1
       Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 2 of 87



publicly traded stocks—and will do so in a matter of minutes.

       3. Capitol Forum’s reports constitute a fundamental and competitively significant

component of its business. Capitol Forum owns the copyrights on all of its publications and its

copyrights are duly registered with the United States Patent and Copyright Office. Copies of the

copyright registrations are attached as Exhibit A. The Capitol Forum reports are provided only

to its subscribers and to other authorized recipients. All subscribers must sign a subscription

agreement in which they agree not to transmit or reproduce the copyrighted material. A copy of

that agreement is attached as Exhibit B. Moreover, each Capitol Forum report contains a

copyright notice and disclosure stating that its contents may not be distributed or reproduced

without Capitol Forum’s permission:

               © 2017 by the Capitol Forum. The contents of this email and any
               proprietary content it enables you to access are copyrighted by The
               Capitol Forum. Recipients shall not directly, or indirectly
               reproduce, download or otherwise distribute (in print, electronic, or
               intranet format) this content without prior written permission from
               the Capitol Forum. Unauthorized reproduction or distribution is a
               violation of Federal Copyright Law.

See, e.g., Exhibit C.

       4. Bloomberg is one of Capitol Forum’s competitors and holds a dominant position in

the financial information industry. Virtually all professional financial market participants

subscribe to a Bloomberg “terminal,” providing them with access to a number of products,

including its “First Word” service which focuses on time-sensitive market developments. While

both Capitol Forum and First Word provide subscription services to the financial market, their

business models are significantly different. Capitol Forum invests heavily in extensive market

research and first-hand interviews with market participants and will provide lengthy and in-depth

analyses to its subscribers. First Word, on the other hand, will generally obtain its information



                                                 2
       Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 3 of 87



from its competitors, including Capitol Forum, which it will quickly repackage and republish to

its subscribers. Bloomberg is not an authorized recipient of Capitol Forum’s copyrighted

material.

       5.   When Capitol Forum began operations, and before it applied for copyright

protection, it would send some of its articles to Mr. Fineman, a reporter for Bloomberg’s First

Word service, as it generated exposure for the company. As Capitol Forum became more

recognized in the financial community, and as our subscribers began expressing concern that its

material was also appearing on Bloomberg’s First Word service, I informed Mr. Fineman in May

2013 that Capitol Forum would no longer forward or share its reports with Bloomberg.

       6. Mr. Fineman soon found another source for the Capitol Forum articles: Capitol

Forum’s subscribers. Even after Capitol Forum received its copyright registration in 2016, and

our articles contained copyright disclosures stating that transmission and copying of the articles

was forbidden, Mr. Fineman continued to solicit Capitol Forum subscribers and continued to

repackage and republish its copyrighted material.

       7. In April 2017, I travelled to New York to meet with Mr. Fineman and his First Word

editor, Arie Shapira. I informed them that Capitol Forum objected to their solicitation of our

subscribers and asked them to stop. I suggested that if they needed particular information for a

particular purpose, they should contact me directly and I would consider the request. Mr.

Fineman and Mr. Shapira laughed at this suggestion. I then questioned the legality of obtaining

the Capitol Forum material through its subscribers. In response, they admitted that Mr. Fineman

had contacted Capitol Forum subscribers to ask for and to obtain our articles, and that this

practice, which I assumed was used to obtain information from other publishers as well, had

proven to be very successful for the First Word “business model.”




                                                 3
       Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 4 of 87



       8. Despite my request that this practice stop, Mr. Fineman continued to solicit

Capitol Forum subscribers and continued to repackage and republish Capitol Forum’s

material. An example is set forth below, demonstrating the sequence of transmission of

Capitol Forum articles to Mr. Fineman. In particular:

           a. At 11:00 a.m. (Eastern) on August 22, 2017, Capitol Forum
              transmitted a copyrighted article report to one of its subscribers, to
              his business e-mail address. See Exhibit C.

           b. This Capitol Forum report, like all Capitol Forum reports, includes
              the following copyright notice:

              © 2017 by the Capitol Forum. The contents of this email and any
              proprietary content it enables you to access are copyrighted by The
              Capitol Forum. Recipients shall not directly, or indirectly
              reproduce, download or otherwise distribute (in print, electronic, or
              intranet format) this content without prior written permission from
              The Capitol Forum. Unauthorized reproduction or distribution is a
              violation of Federal Copyright Law. Id.

           c. At 11:17 a.m. that day, the subscriber transmitted the Capitol Forum
              report to Mr. Fineman, using his gmail address rather than his
              business e-mail address. Id.

           d. At 11:18 a.m. that day, Mr. Fineman acknowledged the receipt of
              the transmission of the Capitol Forum article by responding “TKS”
              to the subscriber’s gmail address. Id.

           e. At 11:36 a.m. that day, Bloomberg repackaged and republished the
              Capitol Forum report, highlighting and quoting essential points of
              the article. See Exhibit D.

       9. In December 2017, Capitol Forum discovered the identity of a subscriber, a West

Coast hedge fund, which had been asked by Mr. Fineman for our articles and had provided

them to him. I contacted the hedge fund manager and asked if he had been sending articles

to Mr. Fineman. The manager replied:

              I’m sorry—yes, I have shared some articles with him. He had done
              me favors by getting me access to stuff I didn’t have, but I should
              not have sent him anything of yours without your permission. I am


                                                4
       Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 5 of 87



                 really sorry about this—it will not happen again.

A copy of that email exchange is attached as Exhibit E.

       10. In a subsequent email, the hedge fund manager explained to me his interactions with

Mr. Fineman:

                 Josh would typically reach out to me over the course of 2017 via
                 Bloomberg chat to see if I had a story. If I did, and again I feel
                 TERRIBLE about this, I would sometimes (not always) forward it
                 [to] him—although all of this stopped when you contacted me in
                 December 2017.


See Exhibit F.

       11. In the same email, the manager went on to describe and forward another instance

in which Mr. Fineman had approached him, this one involving an article from a publication other

than Capitol Forum.

       12. This hedge fund manager also provided Capitol Forum with five instances in which

he forwarded our publications to Bloomberg. See Exhibits C, G, H, I, J. While the hedge fund

manager referenced above apparently stopped sending Capitol Forum material to Bloomberg

after December 2017, Mr. Fineman soon found another subscriber (or subscribers) to send him

the Capitol Forum articles.

       13. Since December 2017, Bloomberg has received and republished over 40 Capitol

Forum copyrighted articles. Between June 2016, when Capitol Forum obtained its copyright

registration and December 2018, Bloomberg has solicited and received at least 103 copyrighted

Capitol Forum articles from Capitol Forum subscribers. These publications are identified in

Exhibit K. Each one of these publications was copyrighted and bore the same copyright

disclosure and warning set forth in paragraph 3 above. These publications were solicited and

received by Bloomberg on the dates reflected in Exhibit K. No solicitation or transmission of


                                                  5
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 6 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 7 of 87




                       Exhibit A
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 8 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 9 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 10 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 11 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 12 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 13 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 14 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 15 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 16 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 17 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 18 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 19 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 20 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 21 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 22 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 23 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 24 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 25 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 26 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 27 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 28 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 29 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 30 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 31 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 32 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 33 of 87




                       Exhibit B
             Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 34 of 87
                                                  THE CAPITOL FORUM
                                               SUBSCRIPTION AGREEMENT

This Subscription Agreement is entered into as of the date      5.       TERM AND RENEWAL. The Capitol Forum
listed below by and between the subscriber listed below         will provide the services specified in Appendix A to
(“Subscriber Organization”) and The Capitol Forum.              Subscriber Organization for an initial term of beginning on
Upon execution, this Agreement will amend, restate and          the date shown in Appendix A.             This term shall
supersede in its entirety the prior Subscription Agreement      automatically renew for the subsequent twelve-month
entered into between Subscriber Organization and The            period, unless either party provides the other party written
Capitol Forum.                                                  notice of nonrenewal at least 15 days prior to expiration of
                                                                the then current term. The service fee for each renewal
1.        GRANT OF AUTHORITY.                   Subscriber      period will be based on the Rate in effect during the then-
Organization acknowledges that the contents of The Capitol      current term, subject to a five percent (5%) increase
Forum are copyrighted by The Capitol Forum or its               occurring on each anniversary of the beginning of the Initial
licensors. This Agreement grants Subscriber Organization        Term.
a limited, non-exclusive, revocable, nontransferable, non-
assignable worldwide license to access The Capitol Forum        6.       GENERAL. This Agreement may not be assigned
content. This license permits only the individual Users         or otherwise transferred by Subscriber Organization without
identified in Appendix A to this Agreement to access The        The Capitol Forum’s prior written consent. Should any
Capitol Forum content. Each such User may view The              provision of this Agreement be held to be void, invalid,
Capitol Forum content on a computer or similar device and       unenforceable or illegal, it shall be severed from this
may print one paper copy for their individual use. Copies       Agreement and the remaining terms shall remain in full
created as part of the normal background operation of a         force and effect. This Agreement shall be governed by and
computer system and not normally viewed (e.g., system           construed under the laws of the District of Columbia. All
back-up) are permissible. Except as provided above, no          notices hereunder shall be sent, certified mail, to The
copying or distribution in any media is authorized. Thus,       Capitol Forum at 1200 New Hampshire Avenue NW, Suite
forwarding content electronically is prohibited; posting        750 Washington, DC 20036 and to Subscriber Organization
content on an intranet or website is prohibited, and            at the address given in this Agreement, or, by email to The
otherwise providing content to non-Users is prohibited.         Capitol Forum at tbaine@thecapitolforum.com and to
                                                                Subscriber Organization at the email address provided
2.       MONITORING. To monitor electronic delivery             below.
accuracy and copyright compliance, The Capitol Forum
may use electronic delivery software, which may forward
certain technical data and newsletter usage information         Subscriber Organization: _________________________
from any computer that opens the newsletter email to The
Capitol Forum. The Capitol Forum will not share this            Name: ________________________________________
information with anyone outside the company, nor will The
Capitol Forum use it for any commercial purpose.                Title:   ________________________________________

3.       PAYMENT TERMS. Subscriber Organization                 Address:
shall be billed annually, in advance, in an amount equal to     ______________________________________________
the twelve-month subscription price specified in Appendix
A. Payment shall be due upon receipt of the invoice.            ______________________________________________
Accounts not paid within 30 days of the invoice date shall
be considered delinquent, in which case The Capitol Forum       ______________________________________________
shall have the right to suspend provision of content without
prior notice. Subscriber Organization agrees to bear all        Billing Contact (if different than above)
reasonable costs (including attorneys’ fees) that The Capitol
Forum incurs to collect payment due hereunder.                  Name:     _______________________________________

4.        TAXES. This subscription may be subject to sales      Title:    _______________________________________
or use tax based on applicable laws in Subscriber
Organization's state of domicile. The Capitol Forum is          Email:    _______________________________________
required to charge sales tax on subscribers located in
Illinois, New York, and Washington DC. State sales tax          Phone:    _______________________________________
laws and rates are subject to change. Subscriber
Organization shall pay any such applicable taxes in addition    Signature: ______________________________________
to the subscription rate.
             Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 35 of 87


                                                THE CAPITOL FORUM
                                                SUBSCRIPTION TERMS

Services Purchased: Each Capitol Forum Subscriber Organization User will have access to the following services:

    •   All content from The Capitol Forum’s policy reporting teams, delivered as a digital newsletter in the case of new
        content and provided through an online library in the case of content previously published.
    •   Attendance at each of The Capitol Forum’s subscriber-only events and panel discussions featuring opinion leaders in
        private industry as well as leading lawmakers.

Subscription Rate: The Capitol Forum will provide the foregoing content for up to five Users for a total twelve-month
subscription price of $XX,000. Sales tax will be charged on top of this price, if applicable under law.

User List: Subscriber Organization will specify the authorized Users and may replace one authorized User with another at any
time during the subscription term.

Initial 12-Month Term Beginning Date: [DATE]




                                                 THE CAPITOL FORUM
                                                      USER LIST

         #                   Name                                Title                           Email
        1.

        2.

        3.

        4.

        5.
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 36 of 87




                       Exhibit C
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 37 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 38 of 87




  Fresenius/NxStage: Hemodialysis Machine Overlap, Negative
  Customer Reaction, Lack of Clear Fix, Drive Antitrust Risk

  Vol. 5 No. 284 - August 22, 2017 - Click here to access our library.

  Deal Update

  On August 7, 2017, Fresenius Medical Care announced an agreement to acquire NxStage Medical,
  Inc. in an all-cash transaction valued at about $2 billion.

  NxStage and Fresenius market the only two hemodialysis machines FDA-approved for home use,
  and interviewed dialysis provider customers express concern about the combination’s impact on
  competition. Although the parties may contend that the Fresenius product is a competitively
  insignificant, distant substitute for the NxStage machine, or that entry would address competitive
  issues, these arguments will each face obstacles.

  The transaction may also raise concerns in the broader market for hemodialysis machines, where
  Fresenius occupies a dominant position in-clinic. Although NxStage’s share of an all-machine market
  is small, the company projects that home hemodialysis adoption will grow substantially. And because
  this growth would come primarily at Fresenius’ expense, current shares may understate NxStage’s
  future competitive significance and competitive interaction with Fresenius.
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 39 of 87


  If the FTC views the deal as lessening competition in an all-hemodialysis machine market, the deal
  is effectively unfixable. Even a remedy to address overlap in the narrowly defined home
  hemodialysis machine market—presumably involving divestiture of the Fresenius 2008K@Home
  machine (the “Baby K”)—would encounter logistical, commercial, and competitive roadblocks.

  Ultimately, given structural issues in multiple relevant product markets, negative customer reaction,
  and a lack of a clear fix, the Fresenius/NxStage deal faces at least moderate antitrust risk.

  “We are confident that [the transaction] would be procompetitive for consumers and patients,” a
  Fresenius Medical Care spokesperson says. NxStage did not respond to a request for comment.

  In-depth: Home Hemodialysis Machine Market

  In-center hemodialysis, peritoneal dialysis, and home hemodialysis. Patients with end-stage
  renal disease (ESRD), or kidney failure, generally opt to pursue dialysis treatment—a typically
  thrice-weekly process through which a dialysis machine effectively serves as an artificial kidney.

  Of the approximately 470,000 Americans currently in dialysis treatment, roughly 88% opt for in-
  center hemodialysis. The remaining 12% choose a home therapy—10% opt for peritoneal dialysis
  and 2% for home hemodialysis. Although the home hemodialysis population has grown from 0.8% of
  all patients in 2006, the segment remains relatively small, including fewer than 10,000 Americans.

  NxStage, nonetheless, estimates the global home hemodialysis market at about $300 million.
  Despite education and reimbursement hurdles, NxStage investor materials project a 10 to 15%
  home hemo penetration target and an eventual market size exceeding $1 billion.

  Fresenius and NxStage market only two hemodialysis machines FDA-approved for home use.
  Fresenius (2008K@Home) and NxStage (System One) manufacture and market the only two
  hemodialysis machines FDA-approved for use in the home setting. “For home hemo, your options
  are the Fresenius Baby K or the NxStage machine—they own the market,” explains Richard
  Tagliagambe, director of purchasing at Atlantic Dialysis Management.

  NxStage is the clear market leader in home hemodialysis. “NxStage probably makes up 80%, 85%
  of the market in the United States because it’s much easier, portable, lighter—it favors patients to go
  home,” says Robert Lockridge Jr., a former Medical Director of the University of Virginia’s Lynchburg
  Dialysis Facility, and dialysis machine expert. Fresenius’ 2008K@Home occupies the remainder of
  the home market. In the company’s 2016 annual report, Fresenius indicates that about 22% of home
  hemodialysis patients worldwide use Fresenius products. However, this number may overstate
  Fresenius’ share in the U.S. market, where, according to one industry source, the Baby K occupies
  just a single-digit share.

  Home hemodialysis machines are very likely a relevant product market. Home hemodialysis
  machines lack any clear substitute and are very likely a relevant product market.

  Although the majority of home dialysis involves peritoneal dialysis, PD is a fundamentally different
  form of treatment than hemodialysis, typically available to patients with some residual kidney
  function. As evidenced by the 90% hemodialysis adoption rate, PD is oftentimes a poor option and is
  a relatively short-term fix in many cases. In evaluating the issue in 2013 (Baxter/Gambro), the EC
  concluded that “a small but significant increase in the price of HD products would be unlikely to
  induce a significant number of customers to switch to PD to treat chronic patients, and vice-versa.”

  In-clinic hemodialysis machines are likewise poor options for home hemodialysis, due to size,
  resource usage, and lack of FDA indication for home use. In fact, interviewed industry sources do
  not report any home use of machines not FDA indicated for the home setting. “There are a lot of
  regulatory, medical, legal reasons that you wouldn’t do that—you wouldn’t use something that
  doesn’t have approval,” says a Chief Medical Officer of a mid-sized U.S. dialysis provider.

  Put simply, a hypothetical monopolist of home hemodialysis machines could very likely raise prices
  profitably without substantial diversion to peritoneal dialysis or in-clinic hemodialysis machines. The
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 40 of 87


  Fresenius/NxStage combination, then, may be an effective merger to monopoly in what is very likely
  a valid product market.

  Some negative customer reaction. Given this market structure, some interviewed dialysis provider
  customers express broadly negative views of the transaction’s competitive implications.

  “It would be a concern for me,” says Atlantic Dialysis’ Richard Tagliagambe. “If one company literally
  dominates the entire market it makes it a little bit more difficult from a provider standpoint to keep
  that profit margin consistent,” Tagliagambe adds.

  To be clear, dialysis providers occupy an unusual position, as both customers of, and competitors to,
  Fresenius, which treats about 38% of U.S. dialysis patients. In fact, Fresenius’ market-leading
  position in both machines and services could exacerbate competitive issues, as a post-merger price
  increase on home hemodialysis machines would benefit both the company’s products segment and
  —by raising its dialysis provider rivals’ costs—its services segment as well.

  “I foresee them using this as an added advantage over the competitor,” says Tagliagambe. “Those
  are the only two technologies, so if I’m Fresenius and I own it all and now I’m DaVita and I want to
  bring a patient to home dialysis, you’ll need to be very creative in your approach as it opens the
  opportunity to drive contracts to a premium,” Tagliagambe adds.

  The CMO of the mid-sized U.S. dialysis provider likewise expresses concerns about the transaction.
  “You have two organizations that corner a market, so that’s absolutely a concern as you move
  forward,” says the CMO. “You want to make sure that there is reasonable capacity and somebody
  hasn’t cornered the market on a product,” the CMO adds.

  To be clear, customer reaction to the transaction has not been universally negative. For example, on
  an August 9 earnings call, American Renal Associates CEO Joseph A. Carlucci said: “With regard to
  the transaction, I think that it might be actually good for the industry, because in my view, at least, it
  will—NxStage has always done a good job. We use NxStage machines for sure. But with Fresenius,
  I would hope that there's more capacity in the manufacturing area, which potentially could lead to
  better pricing in the future.”

  Competitive effects: parties may argue that machines do not compete closely, Baby K
  competitively insignificant. To overcome market structure and customer reaction issues, the
  parties will presumably rely on two arguments: competitive effects and entry.

  On effects, the parties will likely argue—with some basis in fact—that although the System One and
  2008K@Home are the only two hemodialysis machines FDA-approved for home use, the Fresenius
  2008K@Home occupies a competitively insignificant market position, and is generally a distant
  substitute for the NxStage product.

  Fundamentally, the Baby K is simply a slightly modified version of Fresenius’ in-center 2008K²
  machine. The NxStage System One, by contrast, is much smaller, and sufficiently portable that
  home dialysis patients may travel with the device. “The technology is totally different. One is an in-
  center machine, made into a home machine, one is a machine that was designed totally for home
  dialysis,” says Lockridge.

  Portability issues aside, the Baby K uses bicarbonate dialysate, which requires a water treatment
  system and certain plumbing and electrical modifications to the home. The NxStage, by contrast,
  uses lactate dialysate and requires only a grounded electrical outlet, or connection to a water source
  and hose.

  As a result, clinics and patients—including Fresenius clinic patients—largely choose the System
  One. And given the 2008K@Home’s drawbacks, the parties may argue that the Baby K, despite its
  home indication, is competitively insignificant in the home market. “85% of the patients that are on
  home dialysis today in the Fresenius-owned patients, they’re using NxStage. So that tells you right
  there—the people that own the machine are not even selling it or using it,” Lockridge adds.
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 41 of 87


  Fundamentally, the Fresenius machine occupies a relatively minor position in the home hemodialysis
  market. In that same respect, Fresenius continues to market the Baby K, including to non-Fresenius
  providers. Customer reaction is largely inconsistent with the idea that the combination would not
  diminish competition. And more generally, the argument that the only two products in a product
  market do not actually compete, or otherwise constrain one another’s pricing—although plausible—is
  typically an uphill climb.

  Entry plausible, but timeliness, likeliness unclear. The parties may also argue that entry to the
  home hemodialysis machine market would alleviate potential adverse competitive effects.

  In the near-term, the most likely entrant to the home market is Outset Medical’s Tablo, which is FDA-
  approved for clinic and hospital settings and currently in an IDE trial, seeking FDA clearance for a
  home indication. Outset has attracted significant funding from Warburg Pincus and others, and the
  Tablo is viewed as a much closer potential competitor to NxStage’s System One than is the
  Fresenius 2008K@Home. Industry sources offer varying projections on timing for Tablo’s potential
  entry to the market, with late 2018 viewed as the earliest window, and 2019 relatively more likely.

  A second potential entrant is Quanta Dialysis Technologies, which in January 2015 won a CE mark
  (EU) for its SC+ product in the home setting. Although the SC+ is currently in commercial use in the
  United Kingdom, and the EU approval could expedite the FDA process, the company does not
  appear to have publicly announced, or taken concrete steps toward, U.S. entry. Quanta’s entry in the
  U.S. market, even with the benefit of a CE mark, would likely be a two-year proposition, at least.

  In a highly regulated industry with unclear commercial prospects, however, entry is never a fait
  accompli—even with the benefit of ex-U.S. regulatory approval or ongoing U.S. clinical trials. Baxter,
  for example, won a CE mark for its Vivia home hemodialysis machine in December 2013, and it
  began U.S. clinical trials on the product in March 2016. Just three months later, however, the
  company announced that it would abandon U.S. entry and exit the European market, given
  reliability and cash flow issues.

  Ultimately, entry to the home hemodialysis market is high risk, and, as the Baxter situation
  demonstrates, an uncertain proposition. And from a timing perspective, 2019 appears to be the most
  likely timeframe for new entry—well after the instant transaction is expected to close, and potentially
  insufficiently timely to counteract any increase in post-merger market power.

  Given Fresenius’ dominant share, potential NxStage growth, deal may raise issues in an all
  dialysis machine market. Home issues aside, the merger may also raise issues in a more broadly-
  defined, all-dialysis machine market.

  Fresenius is dominant in the U.S. market, manufacturing more than 84% of dialysis machines sold
  in 2016—a slight downtick from reported 93% shares in 2015 and 2014. The company’s 2008 series
  is currently the leading U.S. dialysis system, with more than 129,000 units in use in 2016.

  Hemodialysis machines for chronic ESRD patients, including in-center and home, may also
  constitute a valid product market. The machines lack any real substitute (including peritoneal dialysis
  machines), and a hypothetical monopolist of such machines could very likely raise prices profitably.

  To be clear, the NxStage System One, primarily used in-home, and the Fresenius 2008T and
  2008K², used mainly in-center, may not compete closely head-to-head. However, as NxStage works
  towards shifting 10 to 15% of U.S. dialysis patients to home hemodialysis, almost all that growth
  would come at in-center’s expense. And because Fresenius is dominant in-center, almost all of
  NxStage’s expansion would come at Fresenius machines’ expense. Furthermore, even if the
  machines are not close substitutes, the Fresenius 2008 series—the clear market leader in-center—
  and the NxStage System One—the clear market leader in-home—may compete on quality and
  innovation dimensions, geared at convincing doctors and patients to choose the modality, and clinics
  to ultimately purchase the machines.

  In an all-hemodialysis machine market, Fresenius reports an 84% 2016 U.S. share. Assuming
  NxStage’s share of all machines is 1.6% (80% of the 2% home hemodialysis market), combining the
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 42 of 87


  two firms will increase HHI roughly 270 points—a substantial concentration increase in an already
  highly concentrated market. However, because Fresenius benefits from a captive market for its
  machines at its centers, the relevant market may involve sales only to non-Fresenius providers, in
  which case the deal may increase an all-dialysis machine market HHI by between 100 and 200
  points.

  Importantly, to the extent the company’s projections of a 10 to 15% home hemodialysis adoption rate
  prove accurate, NxStage’s current share will understate the company’s future competitive
  significance, and interaction with Fresenius. Despite a relatively small increase in current market
  concentration, a dominant player in machines and services acquiring a disruptive, potentially
  maverick competitor is a scenario that may raise FTC concerns.

  Fix would face certain logistical, commercial, competitive roadblocks. If the FTC concludes
  that the transaction would lessen competition in an all-hemodialysis machine market, the problem is
  not amenable to a structural fix. The System One generated about 74% of NxStage’s revenue in
  2015, and the unit’s sale would almost certainly eliminate Fresenius’ rationale for pursuing the deal.

  Fresenius’ North American dialysis products segment generated $904 million in 2016 revenue.
  Although this segment includes non-machine products such as dialyzers, solutions, and drugs,
  divesting a significant portion of a $904 million business in order to acquire a company with $366
  million in revenue is, from Fresenius’ perspective, almost certainly a poor trade.

  Even in the event that only the home hemodialysis machine market is an issue, a divestiture solution
  may prove complicated. To be clear, the 2008K@Home is in limited usage, faces limited growth
  prospects, and is, in and of itself, a sufficiently small percentage of Fresenius’ products segment that
  divesting the machine would have little to no impact on the deal rationale.

  Logistically, however, it is not clear that Fresenius could easily divest the Baby K. Fresenius’ 2008
  series includes three models: the 2008T, the 2008K², and the 2008K@Home. The Baby K, however,
  is effectively the exact same machine as its larger counterparts. “It’s an identical version, only thing
  that’s different is it’s literally shorter—that’s it,” says Tagliagambe, adding “literally piece for piece
  each component is identical.” “The platform for the Fresenius Baby K is really a 2008K machine—it’s
  dressed up, but it’s the same machine,” adds Lockridge.

  Put differently, not only is the 2008K@Home not a demonstrably autonomous, easily segregable
  business unit, but from manufacturing, marketing, and maintenance perspectives, it is not clear that
  Fresenius could actually divest the model, while leaving the rest of its 2008 series line untouched.
  Attracting a buyer that would restore price, quality, and innovation competition in the home market,
  while, by virtue of acquiring the platform, manufacturing, and technology related to the
  2008K@Home, not enter into very direct competition with Fresenius in the in-clinic market, could
  prove difficult. This is especially the case given that Fresenius may argue during the review’s early
  stages that the 2008K@Home is competitively insignificant, raising questions around whether and
  how a divestiture buyer could realistically present a viable business plan to acquire and compete
  effectively with the product post-acquisition.

  To be clear, the 2008K@Home business is relatively marginal, and its divestiture could, in theory,
  both restore competition and maintain deal rationale. In practice, however, logistical, commercial,
  and competitive obstacles may complicate any fix—especially with an FTC that has grown
  increasingly skeptical of creative, high-risk settlement proposals and that views competitive issues in
  health care markets as warranting the strictest possible scrutiny.

  Merger agreement’s litigation carve-out places reliance on substantial break fee. At the end of
  the day, market structure and concentration issues, coupled with barriers to a structural fix, mean
  that the Fresenius/NxStage deal faces at least moderate antitrust risk. And the merger agreement’s
  terms may exacerbate this risk even further.

  The agreement, although obligating both parties to use reasonable best efforts to obtain antitrust
  clearance, provides an explicit litigation carve-out, stating that: “In no event shall the Parent
  [Fresenius] be obligated to (i) litigate against a Governmental Entity.” Given structural and remedy
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 43 of 87


  issues around the deal, this language may signal that in the event of an FTC full-stop challenge, the
  parties are unlikely to put the agency to its proof in court.

  That said, the agreement does provide for a $100 million reverse termination fee, payable in the
  event the parties are unable to obtain antitrust clearance by the August 7, 2018 end date. This
  above-market reverse break fee, although indicating that the seller views the transaction as high-
  risk, does provide Fresenius an additional incentive to win clearance.




  The Capitol Forum is a subscription news service providing                            1233 20th St. NW
  comprehensive coverage of competition policy and in-depth market                 Washington, DC, 20036
  and political analysis of specific transactions and investigations.                      202-601-2300

  By using our email delivery service, you acknowledge and agree
  that, in order to ensure electronic delivery accuracy and copyright
  compliance, we may use electronic delivery software, which may
  forward to us certain technical data and newsletter usage
  information from any computer that opens this email. We will not
  share this information with anyone outside the company, nor will we
  use it for any commercial purpose.

  © 2017 by The Capitol Forum. The contents of this email and any
  proprietary content it enables you to access are copyrighted by The
  Capitol Forum. Recipients shall not directly or indirectly reproduce,
  download or otherwise distribute (in print, electronic, or intranet
  format) this content without prior written permission from The
  Capitol Forum. Unauthorized reproduction or distribution is a
  violation of Federal Copyright Law.

  Edit your subscription | Unsubscribe
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 44 of 87




                       Exhibit D
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 45 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 46 of 87




                       Exhibit E
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 47 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 48 of 87




                        Exhibit F
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 49 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 50 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 51 of 87




                       Exhibit G
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 52 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 53 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 54 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 55 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 56 of 87




                       Exhibit H
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 57 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 58 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 59 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 60 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 61 of 87




                        Exhibit I
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 62 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 63 of 87




  Discovery/Scripps: Given AT&T/Time Warner Developments,
  Malone Common Ownership Issues May Raise Vertical Concerns

  Vol. 5 No. 384 - November 14, 2017 - Click here to access our library.

  Deal Update

  Liberty Media Chairman John Malone’s cross-ownership interests in Charter Communications and
  Discovery may raise DOJ concerns around whether Malone would be positioned to influence
  Discovery to foreclose programming from Charter’s rivals post-merger.

  Although the FCC in 2016 concluded that it would be unprofitable for Malone to foreclose Charter’s
  rivals from Discovery programming, the analysis also identified certain Scripps programming as a
  substitute for certain Discovery content. However, because the instant transaction would unite
  Discovery and Scripps programming under common control, interviewed economists indicate that
  analyzing the deal would almost certainly require modifications to the FCC’s previous diversion
  analysis.

  The potential vertical issue arising from Malone’s cross-ownership takes on increased importance
  given DOJ’s aggressive position in an AT&T/Time Warner transaction which combines distribution
  and programming assets.
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 64 of 87


  However, a number of factors ultimately distinguish the two deals, including Malone’s lack of outright
  ownership of both content and distribution assets, Discovery/Scripps’ lack of clear “must have”
  content, and the emergence of over the top content delivery options. Ultimately, then, although the
  Malone cross-ownership issue might require the parties additional time to resolve, it does not appear
  to be an issue likely to delay closing, or otherwise result in remedial action.

  The financial entanglements of John Malone and Advance Newhouse in Charter and
  Discovery. The FCC examined potential foreclosure issues raised by Malone’s ownership interests
  in both Charter and Discovery in connection with its review of the Charter/TWC transaction, which
  closed in 2016. The Charter/TWC transaction also involved the simultaneous acquisition of Bright
  House, a small cable company controlled by Advance Newhouse (AN), which also had an ownership
  interest in both Discovery and Charter.

  Malone had an ownership interest in Discovery and sat on its Board of Directors. Malone’s holdings
  also included various stakes in Liberty Broadband and Liberty Interactive, which in turn held various
  stakes in Charter. As part of its analysis, the FCC assumed that the Malone and AN ownership
  interests in both Charter and Discovery would align their incentives, increasing the likelihood that
  they would wield their joint influence to withhold Discovery programming from MVPDs that compete
  with Charter.

  Although combining Malone’s and AN’s ownership interests overstates Malone’s independent
  influence over Charter and Discovery, it accounts for the scenario that Malone and AN might act in
  concert to influence Charter or Discovery if each would benefit from the coordination.

  In response to a request for comment, Discovery provided the following statement: “We are working
  with the Department of Justice to review the proposed transaction and continue to provide
  information in support of that review. We continue to anticipate closing the transaction by early 2018,
  bringing together a suite of world-class linear, digital and short-form entertainment brands to the
  benefit of consumers and business partners, and creating a more durable independent media
  company.”

  Scripps did not respond to a request for comment.

  In Depth: Input Foreclosure the Most Significant Concern Raised by Cross Ownership

  Analytical approach to consider equity and diversion ratios. The general input foreclosure
  concern in both Charter/TWC and Discovery/Scripps is that Malone and AN would jointly exert their
  influence over Charter and Discovery to increase the cost or completely withhold Discovery
  programming from Charter’s rivals.

  A profit maximizing firm would only engage in foreclosure if they expect their foreclosure revenue
  (generated from new Charter subscribers seeking withheld Discovery content) will exceed lost
  licensing revenue (affiliate fees and advertising revenues that would have been earned from
  licensing foreclosed MVPD rivals). As the FCC is not reviewing the Discovery/Scripps transaction,
  DOJ will undertake an independent analysis of equity and diversion ratios to predict whether a
  foreclosure strategy would be profitable. It is likely that DOJ’s findings will be similar to the FCC’s
  findings in the Charter/TWC transaction as Malone’s and AN’s respective holdings in Charter and
  Discovery are largely unchanged.

  Generally, the equity ratio represents the effective ownership that Malone and AN would have in
  both Charter and Discovery based on the ownership interests each has in various entities that hold
  Charter and Discovery equity. In Charter/TWC, the FCC found that Malone and AN would have a
  combined 35.8 percent equity share of Discovery and a combined 14.7 percent ownership interest in
  the new Charter entity.

  The diversion ratio, generally, considers both the expected departure rate (the number of
  subscribers estimated to switch to Charter should they be foreclosed from Discovery programming)
  and the critical departure rate (the number of subscribers that would have to switch to Charter to
  make the foreclosure profitable).
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 65 of 87


  Based in part on the equity ratio and diversion rates considered on a nationwide and DMA level
  basis, the FCC concluded that the relatively limited equity interests that Malone and AN would have
  in Charter (14.7 percent), relative to their equity interests in Discovery (35.8 percent) would make
  foreclosure unlikely. Any additional revenue gained from subscribers switching to Charter to obtain
  otherwise foreclosed Discovery programming would be far outweighed by Discovery’s potential loss
  of licensing and advertising revenues. In other words, given the equity ratios, the level of diversion
  to Charter was determined to be insufficient to make a foreclosure strategy profitable.

  Scripps addition could potentially impact foreclosure analysis outcome. An important
  component of the diversion analysis is the availability of programming substitutes. That is,
  subscribers of rival MVPDs might turn to these programming alternatives instead of switching to
  Charter should they be denied Discovery programming post-merger.

  When identifying substitutes for Discovery in connection with the Charter/TWC transaction, the
  parties identified the History, National Geographic, Smithsonian, and Travel channels, PBS stations,
  and HGTV as substitutes for Discovery’s general programming. Two of the identified Discovery
  programming substitutes, however, are Scripps networks - the Travel Channel and HGTV. These
  putative substitutes, would of course, be controlled by Discovery should it acquire the Scripps
  networks. It follows that if subscribers foreclosed from Discovery programming have fewer
  programming substitutes, there is a greater likelihood that they will switch to Charter.

  A subscriber of a foreclosed MVPD may be further encouraged to switch to Charter if additional
  popular content becomes part of the Discovery programming bundle that is foreclosed. That is, if the
  Scripps programming is also denied to rival MVPDs once it becomes part of Discovery, it may
  incrementally increase the likelihood that subscribers would defect if they do not believe there are
  adequate substitutes to the foreclosed Scripps programming.

  An economist not affiliated with the transaction stated, “from an economic perspective, it is possible
  that if formerly independent Scripps programming was considered as a substitute for general
  Discovery programming in the FCC’s previous analysis, the diversion ratio could be different if
  Scripps and Discovery programming now became affiliated.”

  In Depth: Numerous Factors Indicate that Foreclosure Will Not Require Remedial Action

  Discovery/Scripps’ lack of “must have” programming makes substitution less critical.
  Although Discovery’s acquisition of Scripps may, on the margins, increase the risk of post-merger
  foreclosure, there are a number of factors that suggest that DOJ concludes—as the FCC did in 2016
  —that a Charter-focused foreclosure strategy would not be profitable in the Discovery/Scripps
  transaction.

  The degree to which Discovery programming and Scripps programming are considered substitutes
  will certainly affect the level of diversion if both are withheld from subscribers. But an important
  related inquiry goes to how critical subscribers consider the foreclosed programming itself. That is, if
  subscribers do not view programming as “must-have,” they will be less inclined to switch to another
  MVPD provider if that programming is withheld.

  Certain types of programming such as sports, broadcast network programming, and certain news
  channels may be considered “must have” or marquee programming by subscribers – a point at the
  heart of the DOJ’s foreclosure concerns in the AT&T/Time Warner transaction. While popular, it is
  unlikely that either Discovery or Scripps programming is considered to be “must have” by
  subscribers.

  In the Charter/TWC review, Discovery itself asserted that it “does not offer the type of broadcast
  network or regional sports programming that would cause subscribers to switch MVPDs.” And,
  according Discovery, it would not be profitable for it to foreclose Charter’s competitors because, “not
  only would it lose licensing fees and advertising revenues, viewers would find substitutes and stop
  watching its programming.”

  A number of metrics—most notably, the companies’ declining subscriber bases—support this view of
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 66 of 87


  the Discovery and Scripps programming. Moreover, according to an RBC Capital Market Report,
  Scripps has a 5 percent ratings share but represents only 1.7 percent of affiliate fees. Discovery has
  an 8.1 percent rating share but receives only 5.3 percent of affiliate fees. This indicates that at the
  bargaining table, Discovery and Scripps are not considered to be “must have” programming by
  MVPDs as much as other networks such as Disney, which has an 8.5 percent rating share but
  accounts for 34.4 percent of affiliate fees.

  The lack of marquee programming offered by both Discovery and Scripps likely dampens the level of
  diversion of foreclosed subscribers to Charter as well as the impact of any putative substitution
  between the programming of the two networks.

  OTT, broadband issues. The emergence of “over the top” (OTT) could also mitigate the
  effectiveness of a foreclosure strategy. OTT refers to the delivery of content via the internet without
  requiring users to subscribe to cable or satellite pay-tv service like Charter or DIRECTV. If foreclosed
  subscribers can obtain Discovery or Scripps programming without the need to switch to Charter, a
  foreclosure strategy would be less successful.

  There is a growing list of OTT service providers such as DirecTV NOW, Sling, Hulu, PlayStation
  Vue, and YouTube TV offering customers the opportunity for highly personalized content delivery,
  including access to Discovery and Scripps programming. And while Discovery and Scripps do not
  currently offer a separate OTT option, the companies are expected to offer such service in the near
  term. Indeed, one of the purported benefits of the merger is the ability to provide a more compelling
  OTT option by combining popular Discovery and Scripps programming.

  But OTT usually requires a broadband connection, which is generally provided by the customer’s
  local cable company. Eric Schumacher-Rasmussen, editor at StreamingMedia.com explains,
  “customers seeking to cut the cable cord cannot completely free themselves from the cable
  company, at least today. And while there are nascent services such as Verizon go90 and Vivendi
  Studio+ that are pure wireless plays, customers choosing an OTT option will more likely than not
  have to rely on their broadband cable provider to enjoy OTT service.”

  The question then becomes whether OTT is a viable mitigating factor if Charter stands to gain even
  if subscribers of its MVPD rivals depart to an OTT option, rather than switching directly to Charter’s
  pay TV service. In theory, Charter could realize increased revenues from new broadband customers
  or if existing broadband customers upgrade their data package to accommodate for increased data
  usage for OTT services.

  Broadband data and pay TV, however, are currently available as separate services and a
  proliferation of OTT services would not necessarily mean increased revenues for cable broadband
  services. It is common that pay TV subscribers to Charter’s rivals such as DISH and DirecTV are
  already Charter broadband customers as satellite data transmission is less than ideal. And, at least
  today, broadband service pricing is not tiered in terms of the amount of data consumed, but rather by
  upload and download speeds.

  Schumacher-Rasmussen believes that while there could be opportunities for mischief—for example
  Comcast has been accused of throttling transmission speed of Netflix once a certain amount of data
  has been consumed—that is not yet a documented widespread concern.

  Other factors counseling against the likelihood of foreclosure. For Discovery to employ a
  foreclosure strategy that would benefit Malone and AN by virtue of their interest in Charter, such
  strategy could also involve the company potentially violating its fiduciary duty to company
  shareholders. This is especially the case given that, Discovery directors, such as Malone, must
  recuse themselves from any decision that involves or affects their personal, business, or
  professional interests.

  Likewise, assuming there have not been any corporate governance changes since the closing of the
  Charter/TWC transaction in 2016, there are numerous controls in place that would prevent Malone
  and AN from improperly influencing Charter. These include, among other things, that programming-
  related transactions require approval by a majority of unaffiliated directors. The Charter Board of
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 67 of 87


  Directors’ 13-member composition ensures that the five directors that Malone and AN can nominate
  would not be able to cause Charter to undertake conflicted transactions that do not benefit Charter
  as a whole.

  Finally, since the closing of the Charter/TWC transaction, there do not appear to have been reported
  incidents where Malone or AN have attempted to use their influence to cause Charter or Discovery
  to seek supra-competitive affiliate fees or to foreclose competing MVPDs altogether from Discovery
  programming.  

  Differences between AT&T/Time Warner and Discovery/Scripps reviews. The DOJ’s aggressive
  position in the AT&T/Time Warner review raises the possibility of increased scrutiny on the
  Discovery/Scripps transaction. However, although the DOJ’s aggressive position certainly
  demonstrates an increased interest in vertical foreclosure issues in the MVVPD space, there are
  significant difference between the two transactions.

  The primary difference is that AT&T/Time Warner is a vertical transaction through which a significant
  MVPD is purchasing a significant content provider. The Discovery/Scripps transaction, by contrast,
  does not involve distribution assets that would make foreclosure more probable. Although Malone’s
  cross ownership interest in both Discovery and Charter introduces a vertical relationship between
  distribution and content that creates some similarities with the AT&T/Time Warner transaction, there
  are several additional factors that distinguish the two transactions.

  One significant differentiator is that AT&T is directly acquiring a 100 percent interest in Time
  Warner’s programming. Thus, there are no equity ratios, speculation regarding aligned incentives
  due to partial ownership interests, assumptions that fiduciary duties would be ignored, or corporate
  governance safeguards against interested transactions. These factors reducing the likelihood of
  foreclosure are not present in the AT&T/Time Warner transaction.

  The quality of the content at play is also a significant differentiator. In the AT&T transaction, the
  foreclosure concerns are driven in large part by the fact that many of Time Warner’s cable networks
  transmit content that is perceived to be vital to subscribers of rival MVPDs, such as exclusive NBA,
  MLB, and NCAA Men’s Basketball tournament programming. This programming is considered “must
  have” insofar as subscribers would not view other programming, even alternative sports
  programming, as adequate substitutes, and may therefore switch MVPDs to regain access to the
  content, if withheld.

  While Discovery and Scripps both have popular programming, neither appear to have content that
  subscribers would consider to be “must have” in nature. This is evidenced by the lower affiliate fees
  that both Discovery and Scripps receive in proportion to their rating share as well as Discovery’s own
  acknowledgement that it, “does not offer the type of broadcast network or regional sports
  programming that would cause subscribers to switch MCPDs.”

  Accordingly, although the cross-ownership issue might require the parties to spend additional time to
  resolve, particularly in light of the recent AT&T/Time Warner developments, it does not appear to be
  an issue that would delay closing or result in remedial action.




  The Capitol Forum is a subscription news service providing                            1233 20th St. NW
  comprehensive coverage of competition policy and in-depth market                 Washington, DC, 20036
  and political analysis of specific transactions and investigations.                      202-601-2300

  By using our email delivery service, you acknowledge and agree
  that, in order to ensure electronic delivery accuracy and copyright
  compliance, we may use electronic delivery software, which may
  forward to us certain technical data and newsletter usage
  information from any computer that opens this email. We will not
  share this information with anyone outside the company, nor will we
  use it for any commercial purpose.
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 68 of 87


  © 2017 by The Capitol Forum. The contents of this email and any
  proprietary content it enables you to access are copyrighted by The
  Capitol Forum. Recipients shall not directly or indirectly reproduce,
  download or otherwise distribute (in print, electronic, or intranet
  format) this content without prior written permission from The
  Capitol Forum. Unauthorized reproduction or distribution is a
  violation of Federal Copyright Law.

  Edit your subscription | Unsubscribe
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 69 of 87




                        Exhibit J
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 70 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 71 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 72 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 73 of 87
Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 74 of 87




                       Exhibit K
        Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 75 of 87




                      Tables of Infringed Capitol Forum Publications
                            and Bloomberg’s Infringing Works

        Tables I and II set forth below include, to the extent currently known, instances in which
Bloomberg illegally solicited and obtained Capitol Forum’s copyrighted publications, and are the
subject of Capitol Forum’s contributory copyright claim. (Table I reflects contributory and direct
infringement claims, as well as misappropriation claims. Table II reflects only contributory
infringement and misappropriation claims):

                                                     Table I

             Date of                 Title of Capitol Forum Report                       Title of Infringing
           Publication 1                                                                 Bloomberg Work

    1    June 6, 2016           Walgreens/Rite Aid: Staffing Update;                FTC Review of Rite
                                FTC Focus on Closeness of                           Aid/Walgreens Focused on
                                Competition; Price Discrimination                   PBMs: Capitol Forum
                                Issues May Be Off Table

    2    June 9, 2016           Globalstar TLPS: With 2-3 Vote a        Globalstar Order May Be
                                Possibility at FCC, Wheeler Most Likely Pulled by Wheeler: Capitol
                                to Pull Order, But May Not Reintroduce Forum (Yday) (June 10,
                                                                        2016)

    3    June 20, 2016          Walgreens/Rite Aid: Sources Indicate                FTC RAD/WBA Probe
                                FTC Investigation Progressing More                  Moving Slower Than
                                Slowly Than Anticipated, Near-Term                  Expected: Capitol Fourm
                                Staff Conclusion Unlikely; A Closer
                                Look at the Role of Customer
                                Complaints in Agency Enforcement
                                Decisions

    4    July 8, 2016           Stamps.com: Reliance on Negotiated                  Stamps.com Falls 12%
                                Service Agreements with USPS,                       After Cautious Mention by
                                Relationship with IntuiShip Leaves                  Capitol Forum (July 11,
                                Stamps.com with Significant Regulatory              2016)
                                Risk; USPS Can Terminate NSA with
                                30 Days’ Notice if Agency Finds Abuse

    5    July 20, 2016          Walgreens/Rite Aid: Sources Indicate                RAD Down; FTC N-T
                                PBM Network Issues Main Focus of                    Resolution on Walgreen
                                                                                    Unlikely: Capitol Forum

1
 Unless otherwise noted, the date of publication of the Capitol Forum article is the same as the Bloomberg First
Word article.
     Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 76 of 87



                      Staff’s Ongoing Investigation, Near-
                      Term Resolution Unlikely

6    July 20, 2016    Vista/Cvent: High Combined Market          Cvent Drops 4.2%; Capitol
                      Share and Entry Barriers in Strategic      Forum Discussed Antitrust
                      Meeting Management Could Create            Risk Yday (July 21, 2016)
                      Hurdle to Clearance; Increased DOJ
                      Interest in Data Privacy May Drive
                      Additional Scrutiny

7    July 21, 2016    Stamps.com: USPS Switch to Clearer         Stamps.com Mentioned
                      Rate Table Will Eliminate Loophole         Cautiously Again by
                      Currently Benefiting Resellers; USPS       Capitol Forum (July 22,
                      Plans Aggressive Effort in 2017 to Bring   2016)
                      Sales In-house and Rely Less on
                      Resellers

8    August 5, 2016   Verisign: Verisign Purchase of .web        VeriSign’s .web Buy May
                      Domain, Attempt to Get Eight Year          Attract Antitrust Review:
                      Extension of Profitable .com Contract      Capitol Forum
                      Likely to Attract Attention from DOJ
                      Antitrust Division’s Net Tech Group

9    September 2,     Verisign: Key Takeaways from DOJ           Verisign Holders ‘Likely
     2016             Response Regarding Review of .Com          Misreading’ DOJ
                      Contract Extension                         Response: Capitol Forum

10   October 10,      ChemChina/Syngenta: Limited Political Syngenta/ChemChina
     2016             Opposition and Overlaps Likely to Drive Likely to Be Approved by
                      Antitrust Clearance in Europe After     EC: Capitol Forum
                      Phase I Investigation

11   October 17,      Vista/Cvent: Issuance of Third-Party       Cvent/Vista Third Parties
     2016             CIDs Suggests DOJ Considering SSM-         Getting CIDs From DOJ:
                      only Market Definition; Timing of CIDs     Capitol Forum
                      Indicates Near-Term Resolution
                      Unlikely

12   October 19,      Walgreens/Rite Aid: Staff’s Ongoing        RAD/WBA Divestitures
     2016             PBM-Focused Investigation Indicates        Likely Insufficient for FTC:
                      Current Divestiture Package Insufficient   Capitol Forum
                      to Address FTC Concerns; McSweeny
                      Remarks Point to Commission-Level
                      Headwinds
     Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 77 of 87



13   November 11,     Vista/Cvent: Addition of Veteran Staff    DOJ May Be Preparing to
     2016             Attorney to DOJ Investigation Team,       Block Cvent/Vista Deal:
                      Vista Decision to Refuse Timing           Capitol Forum
                      Agreement, Suggests Litigation Most
                      Likely Outcome; Investigation Timing
                      Drives Remaining Uncertainty

14   November 16,     Bass Pro Shops/Cabela’s: Heightened       Cabela’s Paring Gains;
     2016             Promotional Competition in Overlap        Capitol Forum Highlights
                      Markets, Lack of Divestiture Obligation   FTC Deal Risk
                      Drive FTC Clearance Risk

15   December 2,      Walgreens/Rite Aid: As FTC Focus          Sycamore Said to Be
     2016             Turns to Buyer Approval, Sycamore         Potential Buyer of
                      Partners Emerges as Key Potential         RAD/WBA Stores: Cap
                      Acquirer—PE, Network, Operational         Forum
                      Issues Drive FTC Evaluation

16   December 22,     Danone/WhiteWave: Transition May          Republican Win a Positive
     2016             Drive Less Aggressive DOJ Front           for WhiteWave-Danone:
                      Office, Reduce State AG, Congressional    Capitol Forum
                      Influence; a Closer Look at Organic
                      Valley, Other Buyers’ Potential Post-
                      Merger Demand Responses

17   February 10,     Boral/Headquarters: Fly Ash Overlap,      HW/Boral Customers Said
     2017             Market Concentration Issues Lead to       Not Concerned About Deal:
                      FTC Second Request; a Closer Look at      Capitol Forum
                      Fly Ash Product Market, Price, and
                      Output Considerations

18   March 1, 2017    FleetCor: Sales and Billing Practices     FleetCor Down; Capitol
                      Raise Questions Regarding the             Forum Discusses Potential
                      Legitimacy of FleetCor’s Fee-Based        Regulatory Risk
                      Income

19   March 14, 2017   TransDigm: Former Managers at             TransDign Drops 1.9% on
                      Subsidiaries Explain that Channel         Another Capitol Forum
                      Stuffing Was a Strategy to Meet           Article
                      Revenue Goals

20   March 15, 2017   Walgreens/Rite Aid: Bureau of             FTC Staff Said to Have
                      Competition, Economics Staff Remain       Issues With Rite Aid/WBA:
                      Skeptical of Fred’s Suitability;          Capitol Forum
                      Walgreens Prepares for Commission-
                      level Arguments
     Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 78 of 87




21   April 7, 2017    Walgreens/Rite Aid: Walgreens Floats    Walgreens Said Mulling
                      Plan to Transfer Up to 100 Rite Aid     Sale of 1,200 Stores to
                      Employees, Divest Close to 1,200 Stores FRED: Cap Forum
                      to Fred’s; Dollar Store Divestiture
                      Failure Provides Ammunition to Deal
                      Skeptics

22   April 26, 2017   Snap-on: A Close Look at Snap-on’s        Snap-On Drops After
                      Relationship with its Franchisees and the Capitol Forum Article
                      Challenges Franchisees Face               Published

23   May 15, 2017     Bayer/Monsanto: DOJ Staff Concerned         DOJ Said Concerned on
                      Merger Would Limit Competition in           MON/Bayer Vegetable
                      Vegetable Seeds                             Seed Overlap: Cap Forum

24   May 24, 2017     Sinclair/Tribune: Court Challenge to        Risks to TRCO/SBGI
                      FCC UHF Discount Reinstatement,             Posed by Possible UHF
                      Potential D.C. Circuit Stay, Creates        Stay: Capitol Forum
                      Timing, Outcome Risk

25   May 31, 2017     Bayer/Monsanto: Limited Potential           Limited Buyers for Bayer
                      Buyer Pool for Liberty and LibertyLink      Glufosinate Assets: Capitol
                      Assets Creates Uncertainty; Divestiture     Forum
                      Unlikely to Resolve Concerns About
                      Innovation

26   June 22, 2017    Walgreens/Rite Aid: In Face of              FTC Said Set to Vote on
                      Unanimous Staff, Front Office               RAD/WBA Next Week:
                      Opposition, FTC Commissioners Set to        Capitol Forum
                      Vote Next Week

27   July 6, 2017     AT&T/Time Warner: DOJ Staff Focus           DOJ Is Said to Be Heavily
                      on Coordinated Effects Theories,            Staffed for TWX/T Review:
                      Potential Post-Merger AT&T/Comcast          Cap Forum
                      Coordination

28   July 17, 2017    Vantiv: A Close Look at Interchange         Vantiv Sinks as Capitol
                      Billing Practices; Practices Likely Limit   Forum Calls Billing
                      Merchants’ Ability to Identify How          Practices Deceptive
                      Much They Are Changed

29   July 17, 2017    Stamps.com: Stamps.com Shipping             Stamps.com Down; Capitol
                      Options Recently Removed from               Forum Says Removed From
                      Amazon Buy Shipping Services                Amazon Service
     Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 79 of 87



30   July 19, 2017     AT&T/Time Warner: DOJ Staff               CORRECT: DOJ Staff Said
                       Soliciting Recommendations on             to Solicit Ideas on TWX/T:
                       Potential Conditions; Critics Propose     Capitol Forum
                       Programming, Zero Rating, Throttling
                       Remedies While Pushing Lawsuit

31   July 20, 2017     Nutrisystem: A Closer Look at Price and   Nutrisystem Falls on
                       Discount Advertising; Certain Practices   Cautious Mention by
                       May Violate State Laws; State and City    Capitol Forum (1)
                       Attorneys Have Shown Willingness to
                       Enforce State Laws in These Areas

32   July 21, 2017     L3 Technologies: Congressmen Send         L3 Drops; Capitol Forum
                       Letter to DoD IG Requesting               Report on Probe Request
                       Investigation into Possible Collusion     Circulates (1)
                       and Revolving Door Between L3
                       Technologies and Big Safari

33   July 28, 2017     ServiceMaster: A Closer Look at           ServiceMaster Mentioned
                       American Home Shield’s Business           Cautiously by Capitol
                       Practices and Legal and Regulatory        Forum (1)
                       Risks

34   July 31, 2017     Vantiv: Company’s Claim That It Does      Vantiv Mentioned
                       Not Mark Up Interchange Fees May          Cautiously Again in Capitol
                       Have Violated Securities Law              Forum Report

35   August 11, 2017   Liberty Interactive/HSN: Product          Liberty Interactive/HSN
                       Market, Competitive Effects Questions     May Get Second Request:
                       Loom as Key Issues; Second Request        Capitol Forum
                       Possible

36   August 17, 2017   Bayer/Monsanto: DOJ Preparing to          Monsanto Down; Cap
                       Depose Bayer, Monsanto Executives         Forum Says DOJ Preparing
                                                                 to Depose Executives

37   August 22, 2017   Fresenius/NxStage: Hemodialysis           NxStage Drops After
                       Machine Overlap, Negative Customer        Capitol Forum Discusses
                       Reaction, Lack of Clear Fix, Drive        Antitrust Risks
                       Antitrust Risk

38   August 24, 2017   Stamps.com: Parcel Partners Sends         Stamps.com May Soon See
                       Email to Partners Regarding Changes to    Changes to USPS Resellers:
                       USPS Reseller Model; Email States         Capitol Forum
                       Parcel Partners Knew Reseller Model
                       Would be Changing and Parcel Partners
     Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 80 of 87



                       Provided Partners with Insight into
                       Changes in April

39   September 7,      MiMedx: VA Office of Inspector           CORRECT: Mimedx
     2017              General Confirms Investigation           Drops, Cap Forum Says
                       Involving MiMedx Documents               Veteran Affairs Probing

40   September 12,     Walgreens/Rite Aid: Downsized Deal       Walgreens/Rite Aid Review
     2017              Raises Questions that Could Spawn        May Be Extended, Capitol
                       Second Request, Sources Say              Forum Says

41   October 23,       Bayer/Monsanto: DOJ Staff Concerned      DOJ Staff Concerned
     2017              About Merged Company’s Position in       About MON/Bayer Digital
                       Digital Farming Software; Structural     Farming: Cap Forum
                       Remedy Unlikely                          (October 24, 2017)

42   December 1,       Antitrust Policy: AT&T/Time Warner’s     NxStage/Fresenius Spread
     2017              Impact on Future Vertical Deals;         Widens Amid Capitol
                       Outlook for Key Transactions Including   Forum Report
                       Bayer/Monsanto, Discovery/Scripps,
                       and Fox/Sky

43   December 4,       Health Insurance Innovations: A Close    Health Insurance
     2017              Look at Relationship with Third-Party    Innovations Slides on
                       Call Centers; Company Could              Capitol Forum Report
                       Potentially Be Held Liable for Actions
                       of Centers

44   December 7,       L3 Technologies: Defense Criminal        L-3 Drops After Capitol
     2017              Investigative Services Examining         Forum Discusses DOD Big
                       Allegations Related to Big Safari        Safari Probe
                       Program

45   December 18,      NIC: A Close Look at Potential           NIC Hits Session Lows
     2017              Outcomes for Texas.gov Contract;         After Cautious Mention by
                       Company Faces National Headwinds for     Capitol Forum
                       Portal Business Going Forward

46   January 11, 2018 Fresenius/NxStage: NxStage Public         FTC Staff Probing
                      Filings, Statements Raise Peritoneal      Peritoneal Dialysis in
                      Dialysis Market Actual Potential          NxStage Deal: Cap Forum
                      Competition Questions

47   January 19, 2018 Bayer/Monsanto: Bayer, BASF, DOJ          Monsanto Up; BASF,
                      Staff in End Stages of Negotiating        Bayer in End Stages of DOJ
                      Divestiture Deal                          Deal: Cap Forum
     Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 81 of 87




48   February 5, 2018 CDK/R&R: FTC Considering Legal            CDK Global May See FTC
                      Action Against CDK, R&R for Anti-         Legal Action, Capitol
                      Competitive Conduct                       Forum Says

49   February 22,     Sinclair/Tribune: Broadcaster’s           Sinclair’s Tribune Is Said to
     2018             Negotiations with DOJ Staff Hit Snag      Hit Snag W/ DoJ: Cap
                      Over Proposed Remedy                      Forum

50   March 8, 2018    L3 Technologies: DoD Investigators        DoD Won’t Pursue Charges
                      Decline to Pursue Criminal Charges in     in L-3 Probe: Capitol
                      Big Safari Probe                          Forum (Earlier)

51   May 22, 2018     General Cable: DOJ Investigating          General Cable Down on
                      Potential FCPA Violations; Implications   Report of DOJ Probing
                      for Prysmian Acquisition Unclear          Possible FCPA Issues

52   June 22, 2018    ZTE: CFIUS Expansion Could Be Part        CFIUS Expansion May Be
                      of Compromise on ZTE Penalties,           Part of ZTE House
                      House GOP Lawmaker Says                   Compromise: Cap Forum

53   July 30, 2018    USPS Policy: U.S. Will Seek to            Shopify Falls; U.S. Is Said
                      Eliminate ePacket Mail Category, U.S.     to Be Seeking to Eliminate
                      Official Says; Policy Change Would        ePackets
                      Benefit Domestic Retailers, Hurt
                      Companies like Wish, Shopify

54   September 11,    United Technologies/Rockwell Collins:     COL/UTX’s DOJ Nod
     2018             As Consent Negotiations Enter Final       Likely in Sept., Cap Forum
                      Stages, DOJ Clearance Likely This         Says Citing Sources
                      Month

55   September 21,    WestRock/KapStone: Kraft Paper and        KapStone Spread Wider as
     2018             Containerboard Overlaps, Geographic       Capitol Forum Highlights
                      Market Questions Drive Packaging Tie-     Antitrust Risk
                      Up Antitrust Risk

56   October 15,      Praxair/Linde: Despite Staff              PX/Linde Getting Scrutiny
     2018             Recommendations, Federal Trade            From FTC Commissioners:
                      Commissioners Continue to Question        Capitol Forum
                      Ability of Messer/CVS Capital Partners
                      Joint Venture to Fully Restore
                      Competition

57   October 21,      Praxair/Linde: Conclusion of Vote         Linde/Praxair Expected to
     2018             Expected Monday; Hoffman Recused          Be Approved by FTC
     Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 82 of 87



                                                             Today: Cap Forum
                                                             (October 22, 2018)

58   November 5,    KLA-Tencor/Orbotech: SAMR Opens          Orbotech/KLA-Tencor Gets
     2018           Phase III Review of Semiconductor Tie-   Phase 3 Probe in China:
                    Up                                       Capitol Forum

59   November 9,    Disney/Fox: SAMR’s Phase II Review       Fox/DIS China Phase II
     2018           Slated to Conclude Late This Month       Review Slated to End in
                                                             Nov.: Cap Forum

60   November 13,   Lumentum/Oclaro: SAMR’s Phase II         ZTE Has No Objections to
     2018           Review Set to Conclude This Week         Lumentum/Oclaro Deal:
                                                             Capitol Forum

61   November 20,   Tronox/Cristal: FTC Market Tests         FTC Market Testing New
     2018           Proposed Ineos Remedy, Boosting          Remedy for Tronox/Cristal:
                    Settlement Prospects                     Capitol Forum

62   November 30,   Fresenius/NxStage: Dialysis Tie-Up       NxStage/Fresenius Getting
     2018           Faces Renewed FTC Vertical Questions     Renewed Questions From
                                                             FTC: Cap Forum

63   December 20,   IBM/Red Hat: Enterprise Middleware       Regulators May Scrutinize
     2018           Overlap Looms as Key Horizontal Issue    RHT/IBM Middleware
                    in $34 Billion Tech Tie-Up               Overlap: Cap Forum
    Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 83 of 87




                                      Table II

         Date of           Title of Capitol Forum Report          Title of Infringing
       Publication                                                Bloomberg Work

1     June 16, 2016    Globalstar: Commissioners’ Offices in   Globalstar TLPS Order
                       Active Negotiations Over Globalstar     Still in FCC
                       Order; Google and Public Interest       Negotiations: Capitol
                       Groups Back Public-Interest             Forum
                       Compromise on Channel 14

2     October 7,       Danone/WhiteWave: Substantial Public    WWAV/Danone Faces
      2016             Interest, Dairy Producer Group          Strong Opposition From
                       Opposition, Monopoly and Monopsony      Dairy Groups: Cap
                       Issues Create Timing, Outcome           Forum
                       Uncertainty

3     November 1,      Microsoft/LinkedIn: Commission’s        LNKD/MSFT May See
      2016             Focus on Big Data, Potential EDPS       Objections From EU
                       Involvement Poses Deal Risk from        Data Supervisor: Cap
                       Competition, Data Protection            Forum
                       Standpoints

4     December 29,     Walgreens/Rite Aid: FTC Market-         FRED Debt, Haggen
      2016             Testing Divestiture Package; Buyer      Parallels Key Issues in
                       Leverage, Haggen Parallels Represent    RAD/WBA: Capitol
                       Key Issues                              Forum

5     March 7, 2017    Gov Contracts Weekly: DLA Evaluating TransDigm Falls 5.4% as
                       Transdigm Subsidiaries’ Disclosures; A Capitol Forum Says DLA
                       Closer Look at Impact of USCIS         Evaluating Units
                       Premium Processing Suspension; Spark
                       Issues Response To NYPSC Order To
                       Show Cause

6     March 8, 2017    Walgreens/Rite Aid: Resolution          RAD/WBA Resolution
                       Unlikely in Near-Term; Closer Look at   Unlikely in Near-Term:
                       Commission-Level, State AG Risk         Capitol Forum

7     April 18, 2017   Government Contracts Weekly: Defense    TransDigm Drops 4% as
                       Logistics Agency Says DoD IG Is         Capitol Forum Says
                       Investigating TransDigm; Dun &          DOD Reviewing
                       Bradstreet, H-1 B Visas Updates         Company

8     April 19, 2017   Walgreens/Rite Aid: FTC Lawyers         Rite Aid Down as Cap
                       Deposing Walgreens, Rite Aid            Forum Says FTC
     Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 84 of 87



                       Executives, Making Other Preparations     Prepares to Stop WBA
                       to Litigate                               Deal

9      May 16, 2017    Government Contracts Weekly: Source       Stamps.Com Falls After
                       Indicates USPS Seriously Looking at       Another Capitol Forum
                       Reseller Program; DoD Nominee             Mention
                       Supports Full Pentagon Audit;
                       Agriculture Stakeholders Protest DUNS
                       Mandate; Globalstar Sale Rumors

10     June 8, 2017    Bass Pro Shops/Cabela’s: Deal Clears      Cabela’s Up; Cap Forum
                       Major Hurdle as FTC Staff Moves           Says FTC Review Not
                       Beyond Price and Promotional              Raising Staff Concern
                       Interaction Theories; Timing,
                       Commission Dynamics Positive for
                       Eventual Clearance

11     June 9, 2017    Walgreens/Rite Aid: FTC Staff Prepares    FTC Staff Said Preparing
                       Recommendation to Sue to Block            Advice to Block
                       Merger; Divestiture Talks Fail to Yield   WBA/RAD: Capitol
                       Breakthrough So Far                       Forum

12     June 29, 2017   Bass Pro Shops/Cabela’s: FTC Staff        FTC Staff Said to
                       Recommends Transaction’s                  Recommend Approval of
                       Unconditional Clearance                   CAB/Bass Pro: Cap
                                                                 Forum

13     August 11,      Amazon/Whole Foods: FTC Staff             FTC Probing Home
       2017            Examining Potential Impact of Lost        Delivery Competition in
                       Home-Delivery Competition Between         WFM/AMZN: Capitol
                       Companies                                 Forum

14     September 15,   Walgreens/Rite Aid: FTC Staff             FTC Staff Is Said to
       2017            Recommends Clearing Revised               Recommend Revised
                       Walgreens/Rite Aid Deal, Sources Say      Walgreens Deal: Cap
                                                                 Forum

15     October 9,      AT&T/Time Warner: DOJ Negotiations        TWX/T Review Said to
       2017            Focus on Protections for Video            Slow as Delrahim
                       Distribution Rivals, But Deal Critics     Arrives at DOJ: Cap.
                       Press for Content Safeguards; Review      Forum
                       Slows After Delrahim Confirmation

16     October 11,     TransDigm: DOJ Antitrust Division         TransDigm Down; Cap
       2017            Investigation TransDigm’s Takata,         Forum Says DOJ is Said
                       Schroth Acquisitions; Review Could        to Probe Schroth Deal
     Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 85 of 87



                        Drive Divestiture, Notification
                        Remedies

17     November 1,      AT&T/Time Warner: AAG Delrahim           DOJ Ruling on
       2017             Probes Deal’s Antitrust Issues, Likely   TWX/AT&T Is Said
                        Delaying Resolution Until Around         Delayed to Late Nov.:
                        Thanksgiving                             Cap Forum

18     November 16,     AT&T/Time Warner: As Sides Show          TWX/T Are Said to
       2017             No Signs of Nearing Settlement,          Show No Signs of DOJ
                        Delrahim Issues Biting Critique of       Settlement: Cap Forum
                        Behavioral Remedies

19     December 20,     Bayer/Monsanto: DOJ Staff Seeks          MON/Bayer Review at
       2017             Statements from industry Participants    DOJ Said to Seek
                        Detailing Seed Sector Complaints         Farmers’ Views: Cap.
                                                                 Forum

20     January 29,      AltaGas/WGL: Companies Not               D.C. Official Says
       2018             Addressing D.C. Concerns, City           WGL/Altagas Not
                        Negotiator Says                          Addressing Issues: Cap
                                                                 Forum

21     February 6,      USPS Policy: Amazon Approaching          Amazon Eyeing Move
       2018             Multi-Carrier Shipping Software          Into Parcel Delivery
                        Platforms to Add Amazon as a Shipping    Service: Capitol Forum
                        Carrier Option Before the End of 2018

22     March 9, 2018    Bayer/Monsanto: EC Conditional           EC Is Said on Track to
                        Clearance Set for March 21,              Approve MON/Bayer
                        Negotiations with DOJ Continue           March 21: Cap Forum

23     April 11, 2018   Health Insurance Innovations: HCC        HCC Settlement Has No
                        California Settlement Has No Bearing     Bearing on HIIQ Inquiry:
                        on Ongoing Multi-State Examination       Capitol Forum
                        According to Two State Insurance
                        Regulators; HCC Agrees to End Sale of
                        Short-Term Medical Insurance in
                        Settling States

24     May 2, 2018      Northrop Grumman/Orbital ATK: DOD        DoD Leaning in Favor of
                        Leans Toward Recommending Deal’s         FTC Approval of
                        Conditional Approval                     Orbital/NOC: Cap Forum
     Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 86 of 87



25     May 23, 2018    General Cable Update: DOJ Public          General Cable Gains on
                       Affairs Clarifies that DOJ is Not         Report Not Being Probed
                       Investigating General Cable for New       by DOJ
                       Misconduct

26     June 27, 2018   ZTE: Senate Defense Chairman Signals      GOP Seen Moving
                       GOP Moving Toward Trump View on           Toward Trump’s ZTE
                       ZTE                                       View, Capitol Forum
                                                                 Says (June 28, 2018)

27     July 20, 2018   Qualcomm/NXP: As Deal End Date            NXPI/QCOM Talks with
                       Approaches, SAMR Decision Poised for      China Antitrust Slowed
                       Key Impact on U.S.-China Trade,           This Week: Cap Forum
                       Telecom Tensions

28     August 3, 2018 CVS Health/Aetna: Companies’            CVS/Aetna Medicare
                      Medicare Part D Overlap Draws DOJ       Part D Overlap Draws
                      Concern, Sparks Divestiture Discussions DOJ Concern: Cap
                                                              Forum

29     August 8, 2018 United Technologies/Rockwell Collins:      Rockwell/UTX Is Said in
                      SAMR Assesses Proposed Structural,         Final Stages of China
                      Behavioral Remedies as Review Enters       Review: Cap Forum
                      Final Stages

30     September 19,   NIC INC: Colorado Amending and            NIC Inc. Is Said to Win
       2018            Extending Portal Contract with NIC        Colorado Extension: Cap
                                                                 Forum (Sept. 19)
                                                                 (September 20, 2018)

31     September 10,   Praxair/Linde: China’s Review likely to   Linde/PX China Review
       2018            Take Longer Than Companies Expected       Longer Than Expected:
                       as SAMR Conducts Surveys, Weighs          Cap Forum (Sept. 10)
                       Remedy Proposals                          (September 11, 2018)

32     September 25,   PolarityTE: FDA Form 483 Raises           PolarityTE Falls on
       2018            Issues with SkinTE Processing and         Report Company
                       Operations                                Received FDA Form 483
                                                                 (2) (September 26, 2018)

33     September 26,   Trupanion: New York DFS Clarifies         Trupanion Confirms
       2018            FOIL Response, Denies Investigation       Lack of N.Y. DFS Probe;
                       Into Trupanion                            Shares Off Lows (2)
     Case 1:19-cv-03715-RBW Document 17-3 Filed 03/04/20 Page 87 of 87



34     September 27,   SAMR Policy: China Mobile Faces          China Mobile Under
       2018            Antitrust Inquiry, Signaling SAMR’s      Investigation by China
                       First Probe Into State-Owned Telecom     Antitrust: Cap Forum
                       Giant

35     September 28,   KLA-Tencor/Orbotech: SAMR                Orbotech/KLA-Tencor
       2018            Conducting Phase II Review of            Under Phase 2 Review in
                       Proposed Semiconductor Industry Tie-     China: Capitol Forum
                       Up

36     October 12,     United Technologies/Rockwell Collins:    SAMR Staff
       2018            SAMR Staff Recommends Clearance          Recommend COL/UTX
                       With Fix; SAMR Vice Minister Now         Conditional Approval:
                       Considering Deal’s Fate                  Capitol Forum

37     November 9,     Amcor/Bemis: Flexible Medical            Amcor’s Buy of Bemis
       2018            Packaging Overlaps Draw DOJ Scrutiny     Drawing DOJ Scrutiny,
                                                                Capitol Forum Says

38     March 21,       UnitedHealth/DaVita: Commissioners       Davita Gains After
       2019            Delay Vote After Bureau of               Capitol Forum Says FTC
                       Competition Recommends Litigation,       Vote on UNH Delayed
                       Bureau of Economics Expresses
                       Reservations About Potential Court
                       Fight

39     April 3, 2019   SAMR Policy: Tencent Music Faces         Tencent Music Pares
                       Antitrust Scrutiny in China Over Abuse   Gain Amid Report of
                       of Dominance Concerns                    Chinese Antitrust Probe

40     June 7, 2019    UnitedHealth/DaVita: FTC Bureau of       DaVita Gains on Report
                       Competition Staff Finalizes Settlement   FTC Staff Nearing
                       Recommendation; Colorado AG              Approving UNH Unit
                       Concerns Linger                          Deal
